!034>-/r
                               ELECTRONIC RECORD




COA#       05-15-00665-CR                        OFFENSE:        OTHER CRIMINAL


           Gary Eugene Sims v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       DISMISSED                 TRIAL COURT:    282nd Judicial District Court


DATE: 06/29/15                     Publish: NO   TC CASE #:      F-0045450-S




                        IN THE COURT OF CRIMINAL APPEALS


         Gary Eugene Sims v. The State of
STYLE:   Texas                                        CCA#:            ioafe-;s"
         PftOSE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    /PinI^CIS'                                   SIGNED:                            PC:_

JUDGE:     fU\ cV^yt^C^                               PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD